Citation Nr: 1758896	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  13-31 171A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for cerebral hemorrhage (also claimed as strokes).

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sleep apnea, to include as secondary to service-connected major depressive disorder. 

3.  Entitlement to service connection for sleep apnea, to include as due to service-connected major depressive disorder.

4.  Entitlement to service connection for gout.

5.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

6.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as secondary to sleep apnea.

7.  Entitlement to a disability rating in excess of 10 percent for service-connected hearing loss.

8.  Entitlement to an initial disability rating in excess of 30 percent for service-connected major depressive disorder.

9.  Entitlement to special monthly compensation (SMC) based on the need for the aid and attendance of another person or based on being housebound.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2010, June 2013, April 2016, May 2016, September 2016, and October 2016 rating decisions from the Department of Veterans Affairs (VA) Regional office (RO) in Waco, Texas.  Specifically, the November 2010 rating decision, in pertinent part, denied service connection for gout, GERD, and COPD.  The June 2013 rating decision granted service connection for right ear hearing loss, which was rated along with the Veteran's left ear hearing loss for a combined rating of 10 percent.  The April 2016 rating decision declined to reopen the Veteran's claim for service connection for cerebral hemorrhage.  In another April 2016 rating decision, the Veteran was denied SMC based on the need for aid and attendance.  In a May 2016 rating decision, entitlement to SMC was denied both on the need for aid and attendance or based on being housebound.  The September 2016 rating decision granted service connection for major depressive disorder, rated 30 percent, effective August 17, 2010.  And the October 2016 rating decision declined to reopen the Veteran's claim for service connection for sleep apnea.

Regarding the September 2016 rating decision, in October 2016, the Veteran filed a notice of disagreement (NOD) with the "evaluation of disability" assigned for his service-connected major depressive disorder, and did not disagree with the effective date assigned.  See October 2016 VA Form 21-0858.  Thereafter, in April 2017, he was issued a statement of the case (SOC) that addressed the matter of the initial rating to be assigned for his service-connected major depressive disorder.  That same month, also in April 2017, the Veteran perfected his appeal as to the initial increased rating claim by submitting a VA Form 9, substantive appeal.  However, in that form, he also stated his disagreement with the effective date assigned for his service-connected major depressive disorder.  

Generally, the filing of a notice of disagreement places a matter into appellate status, requiring the Board to remand for issuance of an SOC. See 38 C.F.R.§ 3.103(f), 19.9(c) (2017).   However, effective March 24, 2015, VA will only accept an expression of dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction (AOJ) as an NOD if it is submitted on a standardized form (VA Form 21-0958, NOTICE OF DISAGREEMENT) provided by VA for the purpose of appealing the decision, in cases where such a form is provided.  See 38 C.F.R.§ 20.201(a) (2017).  In this case, the Veteran's April 2017 VA Form 9 which expressed dissatisfaction with the effective date of the grant of service connection for major depressive disorder was not completed on the VA Form 21-0958.  Thus, is cannot constitute a valid NOD, and the matter of the proper effective date for the disability not presently in appellate status  and the Board can take no further action on the matter.  The Board informs the Veteran that if he is dissatisfied with the effective date of the grant of service connection for major depressive disorder, he must file an NOD on the standardized form for the purpose of appealing the issue.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for cerebral hemorrhage, entitlement to service connection for sleep apnea, to include as secondary to service-connected major depressive disorder and entitlement to service connection for COPD to include as secondary to sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a January 2016 Board decision, the Board denied entitlement to service connection for sleep apnea.  The Veteran did not appeal within one year of notice so that decision became final.

2.  Evidence added to the record since the January 2016 final Board decision is considered new and material evidence and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for sleep apnea.  There is a reasonable possibility of substantiating that claim raised by the record.

3.  The Veteran's gout did not have onset during active service, was not caused by an event, injury, or disease in active service and did not manifest within one year of separation from active service.

4.  The Veteran's GERD did not have onset during active service, was not caused by an event, injury, or disease in active service and did not manifest within one year of separation from active service.

5.  For the entire period on appeal, the Veteran's bilateral hearing loss disability has been manifested by no more than an average puretone threshold, at the frequencies of 1000, 2000, 3000, and 4000 Hertz (Hz), of 105 decibels (dB) for the left ear and speech recognition scores of no lower than 0 percent in the left ear and 35 dB for the right ear and speech recognition scores of no lower than 35 percent in the right ear.

6.  For the entire period on appeal, the Veteran's major depressive disorder manifested in occupational and social impairment with reduced reliability and productivity.

7.  The Veteran is not blind or nearly blind, or a patient in a nursing home because of mental or physical incapacity; he is able to perform the basic functions of self-care and is not so helpless as a result of his service-connected disabilities as to be in need of the regular aid and attendance of another individual. 

8.  The Veteran is not substantially confined to his house because of his service-connected disabilities; nor does he have a single service-connected disability ratable at 100 percent along with other unrelated disabilities that combine to at least 60 percent.


CONCLUSIONS OF LAW

1.  The January 2016 Board decision that denied service connection for sleep apnea is final.  38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. § 3.104 (2017).

2.  The evidence received subsequent to the January 2016 Board decision is not new and material and does not serve to reopen the Veteran's claim of entitlement to service connection for sleep apnea.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for gout have not all been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).  

4.  The criteria for service connection for GERD have not all been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, (2017).  

5.  For the entire period on appeal, the criteria for a 10 percent disability rating for bilateral hearing loss disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100 (2017).

6.  For the entire period on appeal, the criteria for a rating of 50 percent, but no higher, for service-connected major depressive disorder have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Code 9434 (2017).

7.   The criteria for an award of SMC based on the need for regular aid and attendance or by reason of being housebound have not been met.  38 U.S.C. §§ 1114, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.350, 3.352(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017).  

The duty to notify has been met.   See VCAA correspondences.   Neither the Veteran, nor his attorney, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   In light of the foregoing, nothing more is required.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file.  The Veteran was also afforded adequate examinations.  The examiners considered the relevant history, provided a detailed description of the condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  With respect to his hearing loss examination, the impact of the Veteran's hearing loss on his occupational capacity and daily activities was addressed by the examining clinician pursuant to Martinak v. Nicholson, 21 Vet. App. 447 (2007). 

The Board acknowledges that the Veteran has not been provided a VA examination in response to his claims for service connection for gout and GERD.  The VA is obliged to provide a VA examination or obtain a medication opinion when:  the evidence of record (a) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (b) establishes that the Veteran suffered an event, injury, or disease in service; (c) indicates that the claimed disability or symptoms may be associated with the Veteran's service or other service-connected disability, and (d) does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006).

As discussed in more detail below, while the Veteran has present diagnoses of gout, and GERD, the available medical evidence of record fails to show any event, injury or evidence of the diseases in service.  Moreover, the Veteran has not provided a specific contention regarding any of the disabilities connection with his service.  As such, the Board finds a medical examination is not necessary in order to adjudicate these claims.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103   (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).

II.  Claim to Reopen

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception is that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

New and material evidence is not required as to each previously unproven element of a claim.  There is a low threshold for reopening claims.  38 C.F.R. § 3.156(a) (2016); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection for sleep apnea was initially denied in September 2014.  The RO determined, in pertinent part, that while there is evidence of symptoms related to the conditions, there was no evidence the claimed condition was diagnosed or that it was occurred in or caused by service.  The Veteran filed a notice of disagreement with that decision and then perfected an appeal to the Board on the issue.  The Board then denied service connection for sleep apnea in January 2016.   The Veteran did not appeal his claim for service connection for sleep apnea.  See 38 C.F.R. § 3.156(b).  The decision denying service connection for sleep apnea is final.  38 U.S.C. § 7104(b) (2012); 38 C.F.R. § 20.1103 (2017).

The evidence that has been received since the January 2016 Board decision pertaining to the Veteran's claim for service connection for sleep apnea includes updated VA treatment records from February 2016 through September 2016 and a July 6, 2017 Disability Benefits Questionnaire.  The medical records in the claims file show a diagnosis of obstructive sleep apnea on CPAP.  An Epworth Sleepiness Scale indicated the Veteran was excessively sleepy and should consider seeking medical attention.  

Pertaining to a medical nexus between the Veteran's diagnosis of sleep apnea and his service, the July 2017 private examiner stated that research has shown that psychiatric disorders are commonly associated with obstructive sleep apnea.  Further, the Veteran reported to the examiner that he frequently could not use his CPAP machine due to his depressive disorder.  In particular, he reported that when his depression bothered him, the CPAP machine made him feel claustrophobic and he could not tolerate it.  

The Board finds that the additional medical records now showing a diagnosis of sleep apnea as well as the July 2017 Disability Benefits Questionnaire, which raises the theory of secondary service connection between the Veteran's obstructive sleep apnea and his service-connected major depressive disorder, to be new and material evidence, as both provide additional information relating to an unestablished fact necessary to substantiate this service connection claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  As previously mentioned, pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decision makers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.   Moreover, the Court explained this standard is intended to be a low threshold.  Id.  

Accordingly, the Board concludes the January 2016 final Board decision will be reopened because new and material evidence has been received.
Adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.   For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claim.

III.  Service Connection Claims

Service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test based on nexus: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

VA treatment records show the Veteran has active outpatient medications for conditions of gout and GERD.  Additionally, the records show ongoing treatment and assessments of GERD.  These diagnoses satisfy the first prong of the service connection claim.

Regarding the in-service element of the service connection claims, while the Veteran's separation examination is absent from the record, the Veteran's service treatment records are silent as to any symptoms, diagnosis or treatment of GERD or gout.  Moreover, the Veteran has not offered any contentions regarding an in-service incurrence of these disabilities, nor has he offered any other contentions as to how he believes these disabilities to be related to his service.

As the second element (in-service incurrence) is not demonstrated with respect to gout and GERD, the claims for service connection must be denied.  See Kahana v. Shinseki, 24 Vet. App. 428, 438  (2011) (VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred).  As no in-service incurrence is shown, the Board need not address whether there is a causal relationship between the present disorder and service (third element).

Based on all evidence of record and for the reasons stated above, the Board concludes that the preponderance of evidence is against a finding that the Veteran's gout and GERD had onset during active service, manifested within one year of separation from active service, or was caused by any event, injury, or disease during active service.  The appeals must therefore be denied.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2017); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Hearing Loss

The assignment of a disability rating for hearing impairment is "derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1993).  Specifically, organic impairment of hearing acuity is rated by using audiological test results, obtained by a state-licensed audiologist, and the basic rating method involves using both the results of controlled speech discrimination tests (Maryland CNC) and the average decibel threshold level as measured by pure tone audiometry tests at the frequencies of 1000, 2000, 3000, and 4000 Hertz .  38 C.F.R. § 4.85(a).  Tests are conducted without hearing aids. 

The rating schedule establishes eleven auditory acuity levels ranging from numeric level I through numeric level XI, obtained by applying the findings to Table VI or VIa.  38 C.F.R. §§ 4.85, 4.86.  The numeric designations for both ears are then applied to Table VII to derive the percentage evaluation, under diagnostic code 6100. 

In addition, 38 C.F.R. § 4.86 applies to exceptional patterns of hearing impairment.  Under its provisions, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz ) is 55 decibels (dB) or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  When the puretone threshold is 30 dB or less at 1000 Hz, and 70 dB or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86. 

An August 2010 VA audiological examination revealed puretone test results for the right ear at 1000, 2000, 3000 and 4000 Hz of 25, 25, 45 and 55 Hz, respectively, with an average of 38 Hz.  In the left ear, puretone test results at 1000, 2000, 3000 and 4000 Hz was 65, 80, 100, 105 Hz, respectively, with an average of 88 Hz.  The Veteran's speech recognition score in the right ear was 100 percent and in the left ear was 96 percent.  

An October 2012 VA audiological notation revealed puretone test results for the right ear which suggested hearing within normal limits sloping to moderate sensoneural hearing loss from 250-8 Hz.  Specifically, puretone thresholds in dB for the right ear at 1000, 2000, 3000 and 4000 Hz was 25, 25, 35 and 45 respectively..  The Veteran's word recognition ability was excellent at the levels which were tested.  The left ear was not tested at that time.

Thereafter, a September 2016 VA examination diagnosed the Veteran with sensorineural hearing loss in both the right and the left ear.  Audiological testing at the time revealed puretone thresholds in dB for the right ear at 1000, 2000, 3000 and 4000 Hz of 15, 30, 45 and 50 respectively, with an average over those frequencies of 35 dB.  The speech recognition score was 100 percent in the right ear.  Puretone thresholds in dB for the left ear at 1000, 2000, 3000 and 4000 Hz were 105+, 105+, 105+, and 105+ respectively, with an average over those frequencies of 105 dB.  The speech recognition score was 0 percent in the left ear.

An October 2016 audiological consultation showed the Veteran was complaining of difficulty understanding speech with his current hearing aid.  His right ear showed mild occlusion with tympanic membranae visible.  Puretone test results revealed hearing within normal limits 250 Hz with a mild sloping to moderately-severe sensorineural hearing loss from 500 Hz to 8000 Hz.  His word recognition ability was excellent (with 100 percent correct) at 80 dB.  His left ear showed mild occlusion with tympanic membrane visible as well.  Pure tone test results revealed profound sensorineural hearing loss from 250 Hz - 8000 Hz.  Word recognition ability was poor (with 0 percent correct) at a 100 dB.  No significant changes in hearing were observed from his previous evaluation in May 2015.  

Applying the results of the VA audiological examination in August 2010 to Table VI yields a Roman number value of III in the left ear and I in the right ear.  See 38 C.F.R. § 4.85. Applying those values to Table VII, the Veteran's bilateral hearing loss disability does not warrant a rating in excess of 10 percent.  Id.  Exceptional patterns discussed in § 4.86 have not been demonstrated either.

However, applying the results of the more recent September 2016 VA audiological examination to Table VI yields a Roman number value of XI in the left ear and I in the right ear.  See 38 C.F.R. § 4.85.  Applying those values to Table VII, the Veteran's bilateral hearing loss disability was correctly evaluated as 10 percent disabling.  Id.  As the Veteran's puretone thresholds in the left ear were all over 55 decibels, the findings have also been applied to Table VIA pursuant to C.F.R. § 4.86.  However, under Table VIA, the Veteran's audiometric scores result in Level XI, which yields the same percentage compensation of 10 percent as assigned under Table VII.

With respect to the VA audiology examinations, the audiologist must describe the functional effects caused by a hearing disability in the final report.  Martinak v. Nicholson, 21 Vet. App. 447, 455-456 (2007).  Here, the Veteran reported to the September 2016 examiner that he could not hear people talking when background noise was present.  These complaints are contemplated by the schedular criteria and do not provide a basis for any rating higher than what is assigned based on application of 38 C.F.R. § 4.85.  Notably, the examiner opined that the Veteran "should not have any adverse complications to his functional or daily activities as a result of his current hearing thresholds, especially in the right ear."  

The audiometric examinations of record do not support a rating in excess of 10 percent for the period on appeal.  Although the Veteran asserts that his bilateral hearing loss warrants higher compensation, the medical evidence prepared by a skilled neutral professional is more probative.  The criteria for rating hearing loss are based on test results as described.  The Veteran offers no information that goes to those criteria.  As such, his unsupported assertion that a higher rating is warranted is not probative evidence.  In this case, the numeric designations produce a 10 percent disability evaluation. 

Major Depressive Disorder

Procedurally, the September 2016 rating decision granted service connection for major depressive disorder and assigned a 30 percent disability rating effective August 17, 2010.

The average impairment of earning capacity due to major depressive disorder is determined by the criteria set out in the General Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9434 (2017).  Under these criteria, a 30 percent evaluation is warranted where the psychiatric condition produces occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Although major depressive disorder is rated under the General Rating Formula, the use of the term "such as" in 38 C.F.R. § 4.130 indicates that the listed symptoms are not intended to constitute an exhaustive list.  Rather, the symptoms listed under the General Rating Formula for Mental Disorders are to serve as examples of the type and severity of symptoms or their effects that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The symptoms to be considered when rating a Veteran's major depressive disorder are not limited to those listed in 38 C.F.R. § 4.130.  Instead, VA shall consider all symptoms of a Veteran's major depressive disorder that affect his level of occupational and social impairment, including, if applicable, those identified in the fifth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-5).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) provided additional guidance in rating psychiatric disability.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Specifically, the Federal Circuit emphasized that the list of symptoms under a given rating is a non exhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Id. at 2.  It held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 2.

Within the DSM-IV, Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242   (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score is just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.

A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks)1 or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful relationships.  See Diagnostic and Statistical Manual of Mental Disorders.

Turning to the medical evidence of record for the entire period on appeal, an October 2015 Disability Benefits Questionnaire diagnosed the Veteran with unspecified depressive disorder.  The examiner found the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and mood.  The Veteran reported being married to his second wife for 43 years and having 3 adult children.  He struggled to himself, not wanting to burden others, and was socially isolated and withdrawn.  Occupationally, he worked for the United States Government as a mechanic until 2009.  The examiner noted symptoms including depressed mood, anxiety, near continuous panic or depression, mild memory loss, such as forgetting names, directions or recent events, impairment of short and long term memory, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty adapting to stressful circumstances.  The Veteran reported to the examiner that he no longer enjoyed the simplest of activities.  On examination, his attention was normal but his concentration was variable.  He complained of increased trouble with short-term memory, including basic information.  He had average knowledge, judgment and intellectual abilities.  His mood was anxious and nervous with a restricted affect.  He reported feelings of anxiousness and depression.  His responses were vague, suspicious and seemed rather paranoid when speaking with the examiner.  He seemed cautious of the important interaction.  

May and April 2016 mental health notations reported difficulty with memory, including being ready on time and getting confused.  His wife reported a decline in his memory over the past year.  His depression was noted as moderately severe.  His affect was serious and congruent with his mood and the topics discussed.  There was no evidence of irritability and no suicidal ideations.

A June 2016 mental health notation reported the Veteran became somewhat frustrated with his grandchildren when they did not clean up after them.  When asked about his daily life, he gave a vague answer and said the days went by quickly.  He missed spending quality time with his wife and not wanting to leave the house due to his incontinence.  

A July 2016 mental health notation reported the Veteran did not have a very good memory; he forgot things and got depressed and sad.  He also described getting "spaced out" and not being able to do the things he loved, including playing with his grandkids, dogs and enjoying days work.  A GAF of 41-50 was assigned.
A September 2016 VA examination diagnosed the Veteran with major depressive disorder with symptoms included depressed mood daily, diminished interest, pleasure in activities, fatigue/loss of energy, feelings of worthlessness/guilt and poor concentration/indecisiveness.  The examiner found the Veteran's symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of in ability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  Socially, the Veteran reported being married two times.  His second marriage produced two daughters and a son.  He described "ups and downs like all marriages."  He indicated he was very close to his son and helped raise some of his grandchildren.  He further indicated that he liked people but felt awkward about himself in a wheelchair.  He used to enjoy working on cars, racing and raising livestock but now he stared out into space a lot and did not watch television anymore.  He reported concentration problems and a lack of interest.  Occupationally, the Veteran worked in the coal mines for years then worked as a groundskeeper for a few months.  His most recent job was an automobile mechanic for 29 years in various locations and he retired in 2009.

The Veteran also described memory problems and forgetfulness.  Further, he described getting spaced out and upset about things or becoming sad and morose because of the predicament he is in where he cannot do things he loved, including ability to move around, play with his grandkids, dogs and enjoy the days work.  He described the issues starting when he developed vertigo post ear surgery and had to use a wheelchair.  He denied experiencing hallucinations, delusions, thoughts of self-harm or harming others.  The examiner found his symptoms included depressed mood, anxiety and mild memory loss, such as forgetting names, directions or recent events.

A September 2016 individual psychotherapy notation described his current symptoms to include depressed mood, lack of purpose, "zoning out" for hours at a time, irritability, negative cognitions, and social withdrawal.  The Veteran was adequately groomed and casually dressed, cooperative, engaged and receptive with a neutral mood with congruent, appropriate affect and no homicidal or suicidal ideations.
An October 2016 mental health counseling notation described the Veteran feeling better in regard to his depression symptoms as compared to his last visit.  He had some situational stressors but did not appear to be affected.  He did note his home often felt like it was in "turmoil" due to the presence of four young grandchildren.  He described being able to spend time outside with his horses on 10 acres of land as well as spending time with a few male friends a few times a week.  His mood was neutral with congruent, appropriate affect, linear and coherent thought processes and no homicidal or suicidal ideations.

Another October 2016 counseling notation showed the Veteran was better in terms of his mood, anger, frustration, dysthymia and anxiety in the absence of any mood lability.  He felt medications had helped him and expressed a desire to continue with psychotherapy sessions.  A GAF of 41-50 was assigned.

A January 2017 mental health counseling notation described the Veteran as being "okay" overall, except for sleep difficulties brought on by his bladder issues.  He got up several times a night and spent quite a bit of time in the bathroom, which impacted his marriage as his wife complained he kept her awake.  He offered a solution that his wife did not like but showed his ability to problem solve.  He had a neutral mood with congruent, appropriate affect and no homicidal or suicidal ideations.  

A February 2017 mental health counseling notation reported the Veteran's family problems.  The problems included his daughter and her boyfriend living with him along with their 4 year old son.  Additionally, his 8 year old grandson had behavioral difficulties, which was a struggle for the family.  The Veteran's behavior was appropriate, his mood was neutral with congruent, appropriate affect, and his thought process was linear and coherent with no evidence of homicidal or suicidal ideations.

The Veteran's wife submitted a statement in June 2017 which stated the Veteran's depression had continued to worsen over the years.  She reported difficulty with the Veteran's memory as well as his speech.  She also stated that when anything stressful occurred, the Veteran withdrew and avoided the issue.  He would get frustrated and overwhelmed by people when trying to shop and no longer drove.  She described him as withdrawn and isolated.

A buddy statement submitted by M.B., the Veteran's daughter in July 2017 described the Veteran has having trouble remembering things as well as struggling with his speech.  She further described the Veteran as isolating himself, having no friends, and needing his wife to remember appointments as well as drive him.  M.B. also indicated that the Veteran did not seem to care about his appearance, wearing clothes with holes in them or dirty clothes.

For the entire period on appeal, the evidence of record describes the Veteran's overall disability picture, including the frequency, duration and severity of his symptoms, as moderate.  At the outset, the September 2016 VA examiner found the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of in ability to perform occupational tasks.  VA treatment notations from April and May of 2016 also found the Veteran exhibited moderately severe depression, which is more consistent with the assigned GAF scores of 41-50.  Moreover, the Veteran has been married for 43 years and living with some of his children and grandchildren, which the record describes the Veteran as having a role in raising some of the grandchildren.  The Veteran was otherwise described as socially isolated and withdrawn with little activities or interests.  Additionally, panic attacks, memory issues, "zoning out", moderately severe depression and anxiety were all reported and more closely approximate the 50 percent disability rating.  

The Board acknowledges the October 2015 Disability Benefits Questionnaire did find the Veteran suffered from occupational and social deficiencies in most areas, however, the findings in this examination are not consistent with the entire evidence of record for the period at issue.  In particular, the Veteran expressed no suicidal or homicidal ideations nor delusions or hallucinations during the period at issue.  Additionally, while described as at times strained, the Veteran does live with his wife and some of his children and grandchildren.  As such, the Board finds the endorsed symptoms previously described more closely approximates the 50 percent disability rating.
A rating of 70 percent is not warranted because the record does not support the Veteran exhibits any of the described symptomatology for the rating.  There is no evidence of suicidal ideation, obsessional rituals which interfere with routine activities, intermittently illogical obscure, depression that affects his ability to function independently or impaired impulse control.  In fact, as previously stated, the Veteran has a wife and large family, including children and grandchildren.  Moreover, the Veteran did not report specific occupational difficulty but instead indicated he had retired from his occupation of 29 years.  His occupational and social relations, even if limited to family, belie the notation of the Veteran having occupational and social deficiencies in most areas.

For these reasons, a 50 percent rating, but no higher, is supported for the entire period at issue.

V.  SMC - Aid and Attendance

The Veteran asserts that, as a result of his urinary tract infection, resistant organism, urinary incontinence, depression, hypertension, COPD, atrial fibrillation, and his diabetes mellitus, type 2, he requires housebound status for regular aid and attendance.  

SMC is payable at the (l) rate if a Veteran, as the result of service-connected disability, is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C. § 1114(l); 38 C.F.R. § 3.350(b).

Increased compensation at the aid and attendance rate is payable when a veteran is helpless or so nearly helpless as the result of service-connected disability that he requires the regular aid and attendance of another person. 38 U.S.C. § 1114(l) (2012); 38 C.F.R. § 3.350(b) (2017).  To establish a need for regular aid and attendance, the veteran must, as a result of service-connected disability, (1) be blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) be a patient in a nursing home because of mental or physical incapacity; or (3) show a factual need for aid and attendance.  Id.  
A factual need for aid and attendance includes the inability to dress, undress, keep ordinarily clean and presentable, feed oneself through loss of coordination of the upper extremities or through extreme weakness, or attend to the wants of nature.  It includes the frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid.  A need for aid and attendance also includes either physical or mental incapacity that requires care or assistance on a regular basis to protect against the hazards or dangers incident to the daily environment.  Additionally, an individual who is bedridden meets the criteria for aid and attendance.  38 C.F.R. § 3.352(a) (2017). 

Bedridden is defined as a condition that, through its essential character, actually requires that the veteran remain in bed.  The fact that a veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  Id.  

SMC may be awarded at the housebound rate if a veteran has a single service-connected disability rated as total and (1) has additional service-connected disability or disabilities independently ratable at 60 percent or more, or (2) by reason of service-connected disability or disabilities, is permanently housebound.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350 (i) (2017).  A veteran will be determined to be permanently housebound when he is substantially confined to his house (or ward or clinical areas, if institutionalized) or immediate premises due to disability or disabilities when it is reasonably certain that such a condition will remain throughout his lifetime. Id.  

Here, the Veteran has been awarded service connection for major depressive disorder, peripheral vestibular disorder, bilateral hearing loss and tinnitus.  

After careful review of the evidentiary record, the Board finds that the evidence does not indicate that the Veteran is unable to keep himself ordinarily clean and presentable, feed himself, or attend to the wants of nature, due to service-connected disabilities.  

The March 2016 Examination for Housebound Status reported the Veteran was able to feed himself but not prepare his own meals.  Additionally, he needed assistance in bathing but was not legally blind and did not require nursing home case.  He did need assistance keeping his medications organized and managing financial affairs.  He had no restrictions to upper extremities or fine motor movements but his lower extremities were weak and required a wheelchair for long distance ambulation.  Additionally, the Veteran was able to leave his home as needed with a companion.

In sum, while the Veteran's service-connected conditions cause some limitations, they do not render him bedridden, or unable to care for his daily personal needs or to protect himself from the hazards of daily living without assistance from others. Nor does the evidence show that he is, in fact, housebound by reason of his service-connected disabilities alone.  Therefore, he does not qualify for special monthly compensation based on the need for regular aid and attendance of another person or by reason of being housebound due to disability.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule is not helpful to the claimant, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has been received and the claim for entitlement to service connection for sleep apnea is reopened; the claim is allowed to this extent only.

Service connection for gout is denied.

Service connection for GERD is denied.

A disability rating in excess of 10 percent for service-connected hearing loss is denied.

An initial disability rating of 50 percent for service-connected major depressive disorder is granted, subject to the laws and regulations controlling the payment of monetary awards.

SMC on account of the need for regular aid and attendance of another person or based on being housebound is denied.


REMAND

In a May 2016 Notice of Disagreement, the Veteran disagreed with the decision not to reopen his claim of entitlement to service connection for cerebral hemorrhage and indicated his desire to appeal the decision.  As VA has not yet provided the Veteran with a statement of the case with regard to the issue, it would be premature for the Board to address the issue on the merits.  Hence, the Board must remand the issue so the RO can provide the Veteran with an appropriate statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Additionally, as previously noted, the July 2017 Disability Benefits Questionnaire provided evidence and opinions which broadened the Veteran's claim for entitlement to service connection for sleep apnea to include as secondary to service-connected major depressive disorder.  Additionally, the Disability Benefits Questionnaire raised the theory that the Veteran's claim for entitlement to service connection for COPD could be secondary to his sleep apnea.  Given this new evidence added to the record as well as broadened claims, the Board finds the claims need to be remanded for the RO to consider in the first instance.  Additionally, medical opinions regarding the secondary service connection claims now raised need to be obtained prior to adjudication.
	
Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with a statement of the case in response to his May 2016 Notice of Disagreement as to whether new and material evidence has been received to reopen a claim of entitlement to service connection for cerebral hemorrhage.  The Veteran and his attorney must be advised of the time limit for filing a substantive appeal, and that, in order for the Board to have jurisdiction in that matter, he must submit a timely substantive appeal.  The claims file should be returned to the Board for further appellate consideration only if he timely perfects the appeal.

2.  Obtain updated VA treatment records and private treatment records and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

3.  Following the completion of the above, make arrangements for the Veteran to be afforded VA examinations.  The claims file must be provided to the examiner for review in conjunction with the examinations and the examiners.  The examiners are asked to accomplish the following:

   a.  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected major depressive disorder caused the Veteran's sleep apnea or aggravated the disorder.  For the purposes of secondary service connection, the examiner is advised that aggravation is defined as "any increase in disability."  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

	b.  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's COPD was caused or aggravated by his sleep apnea.  Id.
A complete rationale must be provided for all opinions presented.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should provide an explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  

4.  Thereafter, review the claims folder to ensure that all of the foregoing development has been conducted and completed in full.  If not, corrective action should be taken.  The AOJ should then re-adjudicate the claim.  If the benefit sought on appeal is not granted, the AOJ must provide a supplemental statement of the case to the Veteran and his attorney.  An appropriate period of time should be allowed for response.  The claims folder should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


